DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander R Flake on 02/12/2021.
The application has been amended as follows:

1. (CURRENTLY AMENDED) A method for monitoring human occupancy in a work area comprising:
at a sensor block during a first scan cycle: 
recording a first image, the sensor block defining a field of view intersecting the work area and encompassing a desk; and
detecting a human within a predefined area associated with the desk in the first image; 
associating the human with the desk based on proximity of the human to the desk in the first image;
in response to associating the human with the desk, updating an occupancy state of the desk to indicate occupancy of the desk;

recording a second image; and
detecting a human effect within the predefined area associated with the desk in the second image, the human effect selected from a group of objects excluding a set of assets defined by an administrator;
associating the human effect with the desk based on proximity of the human effect to the desk in the second image;
in response to associating the human effect with the desk and in response to detecting absence of humans within the predefined area associated with the desk in the second image, updating the occupancy state of the desk to indicate occupancy of the desk with human absent;
at the sensor block during a third scan cycle, recording a third image; and
in response to detecting absence of humans and human effects within the predefined area associated with the desk in the third image, updating the occupancy state of the desk to indicate vacancy of the desk.

2. (CURRENTLY AMENDED) The method of Claim 0, further comprising, in response to detecting absence of humans and human effects within the predefined area associated with the desk in the third image, updating an agile desk manager to indicate availability of the first desk.

3. (CURRENTLY AMENDED) The method of Claim 0:
further comprising defining a boundary of the desk in the first image;
within the predefined area associated with the desk in the first image comprises detecting the human within the boundary of the desk in the first image;
further comprising defining the boundary of the desk in the second image; and
wherein detecting the human effect within the predefined area associated with the desk in the second image comprises detecting the human effect within the boundary of the desk in the second image.

4. (CURRENTLY AMENDED) The method of Claim 0:
further comprising:
detecting a set of human effects comprising the human effect within the predefined area associated with the desk in the first image; and
in response to the set of human effects falling within a boundary of the desk, defining a link between the set of human effects and occupancy of the desk; and
wherein associating the human effect with the desk based on proximity of the human effect to the desk in the second image comprises associating the human effect with occupancy of the desk according to the link and based on proximity of the human effect to the desk in the second image.

5. (CURRENTLY AMENDED) The method of Claim 0:
further comprising detecting the human effect within the predefined area associated with the desk in the first image; and
wherein associating the human effect with the desk comprises associating the human effect with the desk based on:
proximity of the human effect to the desk in the second image; and 
proximity of the human effect to the desk and to the human detected in the first image.

6. (CURRENTLY AMENDED) The method of Claim 0, wherein:
at the sensor block and during the third scan cycle, recording the third image comprises recording the third image during the third scan cycle offset from the second scan cycle by a particular time period; and
updating the occupancy state of the desk to indicate vacancy of the desk comprises, in response to detecting absence of humans and human effects within the predefined area associated with the desk in the third image and in response to a duration of the particular time period exceeding an abandonment time period, updating the occupancy state of the desk to indicate vacancy of the desk.

7. (CURRENTLY AMENDED) The method of Claim 0, wherein updating the occupancy state of the desk to indicate vacancy of the desk comprises, in response to detecting absence of humans and human effects within the predefined area associated with the desk in the third image, in response to detecting absence of the human within the predefined area associated with the desk in the third image, and in response to detecting absence of the human effect within the predefined area associated with the desk in the third image, updating the occupancy state of the desk to indicate vacancy of the desk.

8. (CURRENTLY AMENDED) The method of Claim 0:

executing a quantity of scan cycles succeeding the second scan cycle and preceding the third scan cycle;
for each scan cycle in the quantity of scan cycles:
recording an image; and
detecting absence of humans within the predefined area associated with the desk in the image;
wherein updating the occupancy state of the desk to indicate vacancy of the desk comprises, in response to detecting absence of the human in the third image and in the quantity of scan cycles and in response to the quantity of scan cycles exceeding a threshold number, updating the occupancy state of the desk to indicate vacancy of the desk;
further comprising, in response to updating the occupancy state of the desk to indicate vacancy of the desk, marking human effects detected within the predefined area associated with the desk in the third image as abandoned; and
through an agile desk manager, prompting an administrator to remove human effects within the predefined area associated with the desk from the desk.

9. (ORIGINAL) The method of Claim 0, wherein associating the human with the desk comprises associating the human in the first image with the desk in response to detecting the human seated adjacent to the desk.

10. (CURRENTLY AMENDED) A method for monitoring human occupancy in a work area comprising:

detecting a human effect within the predefined area associated with the desk in the first image, the human effect selected from a group of objects excluding a set of assets defined by an administrator;
associating the human effect with the desk based on proximity of the human effect to the desk in the first image;
detecting absence of humans within the predefined area associated with the desk in the first image; and
in response to associating the human effect with the desk and in response to detecting absence of humans within the predefined area associated with the desk in the first image:
updating an occupancy state of the desk to indicate occupancy of the desk with human absent; and
at an agile desk manager, indicating occupancy of the desk with human absent with a first graphical representation distinct from a second graphical representation representing vacancy of the desk.

11. (CURRENTLY AMENDED) The method of Claim 0 further comprising: 
at a second time, recording a second image at the sensor block;
detecting a human within the predefined area associated with the desk in the second image;
associating the human with the desk based on proximity of the human to the desk in the second image;

updating the occupancy state of the desk to indicate occupancy of the desk with human present; and
at the agile desk manager, indicating occupancy of the desk with human present with a third graphical representation distinct from the first graphical representation and the second graphical representation;
at a third time, recording a third image at the sensor block;
detecting absence of humans within the predefined area associated with the desk in the third image;
detecting absence of human effects within the predefined area associated with the desk in the third image; and
in response to detecting absence of humans within the predefined area associated with the desk in the third image and in response to detecting absence of human effects within the predefined area associated with the desk in the third image:
updating the occupancy state of the desk to indicate vacancy of the desk; and
at the agile desk manager, indicating vacancy of the desk with the second graphical representation.

12. (CURRENTLY AMENDED) The method of Claim 0, wherein detecting the human effect within the predefined area associated with the desk in the first image comprises detecting the human effect within the predefined area associated with the desk in the first image, the human effect selected from a group consisting of: 

a laptop computer; 
a tablet computer; 
a smartphone; 
a keyboard; 
an electronic mouse; 
a charging cable;
a data transfer cable; 
a beverage container; 
a food container;
a utensil; 
a tissue; 
a napkin; 
a pair of headphones; 
an article of clothing;
a wearable accessory; 
a key;
a keychain; 
a wallet; 
a pen; 
a pencil; 
a book; 
a booklet; 
a notebook; and 


13. (CANCELED) 

14. (CURRENTLY AMENDED) The method of Claim 0:
wherein detecting the human effect within the predefined area associated with the desk in the first image comprises:
detecting a set of objects in the first image; and
identifying a cluster of human effects in the set of objects, the cluster of human effects comprising the human effect within a boundary of the desk; and
wherein associating the human effect with the desk based on proximity of the human effect to the desk in the first image comprises associating the cluster of human effects with the desk. 

15. (CURRENTLY AMENDED) The method of Claim 0, wherein detecting the human effect within the predefined area associated with the desk in the first image comprises detecting the human effect within a threshold distance of a centroid of the desk in the first image.

16. (CURRENTLY AMENDED) The method of Claim 0, further comprising:
at a second time, recording a second image at the sensor block;
detecting the human effect within the predefined area associated with the desk in the second image;

detecting absence of humans within the predefined area associated with the desk in the second image; and
in response to associating the human effect with the desk and in response to detecting absence of humans within the predefined area associated with the desk in the second image:
calculating an elapsed time between the first time and the second time; and
in response to the elapsed time exceeding an abandonment time period, flagging the desk as abandoned at the agile desk manager. 

17. (CURRENTLY AMENDED) A method for monitoring human occupancy in a work area comprising:
at a first time, recording a first image at a sensor block, the first image depicting a first desk;
associating the first desk with a first identifier;
extracting a set of features associated with the first desk from the first image, the set of features representing a group of human effects excluding a set of assets defined by an administrator;
calculating an occupancy state of the first desk based on the set of features associated with the first desk, the occupancy state selected from a group of states comprising:
occupied with human present;
occupied with human absent; and
vacant; and


18. (CURRENTLY AMENDED) The method of Claim 0, wherein calculating the occupancy state of the first desk based on the set of features associated with the first desk comprises:
detecting a human effect within a predefined area associated with the first desk in the set of features associated with the first desk;
detecting absence of humans within the predefined area associated with the first desk in the set of features associated with the first desk; and
in response to detecting the human effect within the predefined area associated with the first desk and detecting absence of humans within the predefined area associated with the first desk, calculating the occupancy state of the first desk as occupied with human absent.

19. (ORIGINAL) The method of Claim 0, wherein calculating the occupancy state of the first desk based on the set of features associated with the first desk comprises:
detecting an asset within the predefined area associated with the first desk based on the set of features associated with the first desk;
detecting absence of human effects within the predefined area associated with the first desk based on the set of features associated with the first desk;
detecting absence of humans within the predefined area associated with the first desk based on the set of features associated with the first desk; and
within the predefined area associated with the first desk, in response to detecting absence of human effects within the predefined area associated with the first desk, and in response to detecting absence of humans within the predefined area associated with the first desk, calculating the occupancy state of the first desk as vacant.

20. (ORIGINAL) The method of Claim 0:
wherein extracting the set of features associated with the first desk from the first image comprises, at the sensor block, extracting the set of features associated with the first desk from the first image;
wherein calculating the occupancy state of the first desk based on the set of features associated with the first desk comprises, at the sensor block, calculating the occupancy state of the first desk based on the set of features associated with the first desk;
further comprising, at the sensor block:
storing a prior occupancy state of the first desk prior to the first time; and
in response to detecting a difference between the occupancy state of the first desk and the prior occupancy state of the first desk, transmitting the occupancy state of the first desk and the first identifier of the first desk from the sensor block to a remote computer system; and
wherein updating the scheduler to indicate the location of the first desk and the occupancy state of the first desk based on the first identifier of the first desk comprises, at the remote computer system, updating the scheduler to indicate the location of the first desk and the occupancy state of the first desk based on the first identifier of the first desk.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to the field of occupancy monitoring and more specifically to a new and useful method for monitoring occupancy in a work area in the field of occupancy monitoring.
Applicant uniquely claimed a distinct feature in the independent claim 17, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “extracting a set of features associated with the first desk from the first image, the set of features representing a group of human effects excluding a set of assets defined by an administrator; calculating an occupancy state of the first desk based on the set of features associated with the first desk, the occupancy state.” 
The closest prior art found was SPERO (US 20160195856 A1), hereinafter referred to as SPERO and GARZA (US 20140337868 A1) hereinafter referred to as GARZA.
SPERO discloses an algorithms to process images to obtain data regarding room geometry, room contents, room occupants, physiological data regarding room occupants, activity of room occupants, location of room occupants, eye open or closed information, gesture information, expression information, head position, direction person is facing, body position among others. (SPERO, ¶¶ [0130]). GARZA generates a level of engagement of a person based on detected traits of or actions taken by the person, such as facial features, body positioning, and body movement.  For example, the movement of a person's eyes, the direction the person's body is facing, the direction the 
Independent claims 1 and 10 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-9, 11, 12, 14,-16 and 18-20 are allowed for the reasons concerning the independent claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486